      Case 1:18-cv-00309-MHC Document 103 Filed 07/18/19 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


BOBBY ASKEW, PORTER BUTLER,
and JOSEPH MCDUFFIE, on behalf of
themselves and others similarly situated,


      Plaintiffs,

V.                                          CIVIL ACTION FILE

THE SOUTHERN PAN EMPLOYEE                   NO. 1:18-CV-309-MHC
STOCK OWNERSHIP PLAN;
AMERICAN STRUCTURAL
CONCRETE, LLC f/k/a SOUTHERN
PAN STRUCTURES, as successor-in-
interest to SOUTHERN PAN SERVICES
COMPANY, in its capacity as Sponsor or
Fiduciary of the Southern Pan Employee
Stock Ownership Plan; KEN DICKEY
and JEREMY CANTRILL, in their
respective capacities as Plan
Administrators or Fiduciaries of the
Southern Pan Company Employee Stock
Ownership Plan,


      Defendants.
       Case 1:18-cv-00309-MHC Document 103 Filed 07/18/19 Page 2 of 3




                                      ORDER

      The parties have submitted to the Court a Joint Proposed Third Amended

Scheduling Order [Doc. 102].1 In this proposal, the parties indicate that they have

agreed "to terms of a proposed global settlement that would resolve all claims


asserted in this action and propose to set deadlines for submission of the proposed


settlement agreement and review and consideration by the Court." IcL at 2. The


parties also state that the proposed settlement "has no impact on the Court's


consideration ofASC's Motion for Rule 11 Sanctions" and "[t]he parties request


that the Court hold the hearing scheduled for July 29, 2019, with regard to that

motion." Id. at 3.


      It is hereby ORDERED that the parties shall file, within thirty (30) days of

the date of this Order, a Joint Motion for Preliminary Approval of Class Action

Settlement, which shall, at a minimum, contain the following:


      (1) the proposed settlement class and a discussion of why the proposed

             class satisfies the applicable requirements of Rule 23 of the Federal

             Rules of Civil Procedure;

      (2) the terms of the proposed settlement and a discussion of why the



1 The Court notes that the Joint Proposed Second Amended Scheduling Order
[Doc. 87] was not adopted.


                                          2
       Case 1:18-cv-00309-MHC Document 103 Filed 07/18/19 Page 3 of 3




             proposed settlement warrants preliminary approval;


      (3) the proposed procedure for notification of class members (including

             the appointment of a proposed settlement administrator);


      (4) the proposed procedure for filing claims and objections to the

             proposed settlement; and


      (5) the proposed deadlines for issuing notice, filing an objection, opting-

             out of the settlement, filing claims, filing a motion for final approval,


             and scheduling a final approval hearing.


It is further ORDERED that, at the time of the filing of the above motion, the

parties shall submit to the Court a proposed preliminary approval order containing


the information required by the Court.


      It is further ORDERED that all pre-trial deadlines shall be tolled until

further Order of the Court, and that discovery in this case shall be deemed closed.

                                                <<^
      IT IS HEREBY ORDERED this /6 —day of July, 2019.


                                                ^y ,/ ^^y yf'  ^^
                                                           f /
                                                  /i /ff] // / //
                                           /^Mj^ /^--C^.
                                         MARK H. COHEN
                                         United States District Judge
